Citation Nr: 0828986	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-36 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to service connection for a respiratory condition 
(not otherwise specified).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 
until his retirement in July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDING OF FACT

In correspondence dated August 18, 2008, prior to 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal for service connection for a respiratory 
condition. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for 
service connection for a respiratory disorder have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative. 3 8 C.F.R. 
§ 20.204.

In correspondence from the veteran dated in August 18, 2008, 
the veteran stated as follows:

I, [name], no longer wish to proceed with 
the appeal process of entitlement to 
service connection of disability due to 
respiratory condition.  

The veteran's correspondence was accompanied by a statement 
from his representative, who also advised that the veteran no 
longer wished to pursue his appeal.  As these writings 
clearly evidence the veteran's desire to withdraw his appeal, 
there remains no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this appeal and it is dismissed.  
38 U.S.C.A. § 7105.


ORDER

The veteran's appeal for service connection for a respiratory 
condition is dismissed.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


